Name: Commission Decision (EU) 2016/1621 of 7 September 2016 adopting a guidance document on notification to accreditation and licensing bodies by environmental verifiers active in a Member State other than that where the accreditation or licence was granted under Regulation (EC) No 1221/2009 of the European Parliament and of the Council (notified under document C(2016) 5648) (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  business organisation;  environmental policy;  information and information processing
 Date Published: 2016-09-09

 9.9.2016 EN Official Journal of the European Union L 242/32 COMMISSION DECISION (EU) 2016/1621 of 7 September 2016 adopting a guidance document on notification to accreditation and licensing bodies by environmental verifiers active in a Member State other than that where the accreditation or licence was granted under Regulation (EC) No 1221/2009 of the European Parliament and of the Council (notified under document C(2016) 5648) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1221/2009 of the European Parliament and of the Council of 25 November 2009 on the voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) repealing Regulation (EC) No 761/2001 and Commission Decisions 2001/681/EC and 2006/193/EC (1), and in particular Article 30(6) thereof, Whereas: (1) Article 30(3) of Regulation (EC) No 1221/2009 establishes the possibility for the Forum of the Accreditation and Licensing Bodies to develop guidance on issues in the field of the competence of accreditation and licensing bodies in order to harmonise the procedures applied by those bodies for accreditation or licensing and supervision of environmental verifiers. (2) Environmental verifiers operating in different Member States are required to notify their activities to the relevant accreditation and licensing bodies in accordance with Article 24 of Regulation (EC) No 1221/2009. (3) The practical execution of that notification procedure has revealed that the response of individual accreditation and licensing bodies to environmental verifiers who fail to respect their notification obligations differs. Consequently, additional guidance is needed to ensure consistent application of the notification procedures, in the context of environmental verifiers accredited or licensed in one Member State performing verification and validation activities in another Member State. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 49 of Regulation (EC) No 1221/2009, HAS ADOPTED THIS DECISION: Article 1 The guidance document on notification to accreditation and licensing bodies by environmental verifiers under Regulation (EC) No 1221/2009 as set out in the Annex is adopted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 September 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 342, 22.12.2009, p. 1. ANNEX Guidance document on notification to accreditation and licensing bodies by environmental verifiers active in a Member State other than that where the accreditation or licence was granted under Regulation (EC) No 1221/2009 INTRODUCTION This guidance document harmonises the notification procedures applicable to environmental verifiers active in a Member State other than that where the accreditation or licence was granted. 1. Obligations to be observed prior to the notification 1.1. The accreditation or licensing body shall make its procedures for the notification addressed to environmental verifiers accredited in another Member State publicly available and easily accessible. The publicly available information with regard to those procedures shall also specify any fees (excluding travel expenses) charged by the accreditation or licensing body for the notification and supervision. 1.2. The accreditation or licensing body that granted the accreditation or licence shall require its accredited or licensed environmental verifiers to have followed the procedure for notification defined in Article 24(1) before taking up verification or validation activities in a Member State other than where the accreditation or licence was granted. The accreditation or licensing body shall also verify, as part of the supervision activity of its accredited or licensed environmental verifiers, that the notification requirements of Regulation (EC) No 1221/2009 have been met when the environmental verifier has been active in a different Member State. 1.3. The accreditation or licensing body shall recommend its accredited or licensed environmental verifiers to inform their client organisations that they are required to allow supervision in accordance with Article 23(6) of Regulation (EC) No 1221/2009 and that refusal to allow such supervision can preclude the organisations from being registered. 2. Content of the notification 2.1. The notification requirements set out in Article 24(1) of Regulation (EC) No 1221/2009 shall be considered to be fulfilled when all the following information is submitted: (a) accreditation or licence details, with evidence that the accreditation or licence is still valid and not affected by suspension or withdrawal and that it is adequate for the specific activities of the organisation under verification or validation; (b) team composition and competences, in particular knowledge of legal requirements relating to the environment and knowledge of the official language of the Member State where the verification or validation should take place; (c) personnel records, if necessary, such as records of relevant qualifications, training and experience specific to the economic sector being verified; (d) time and place of the verification and validation, including the environmental verifiers visit at the organisation and all stages before and after that visit, as set out in Article 25 of Regulation (EC) No 1221/2009; (e) address and contact details of the organisation that is subject to verification or validation, including all sites and activities under the scope of verification or validation, and the number of employees. The additional requests referred to in point (c) shall be justified with regard to the specific situation and may not prejudice the right of the environmental verifier to provide services in a Member State other than the one where the accreditation or licence was granted. 2.2. Where the notification fulfils the notification requirements set out in Article 24(1) of Regulation (EC) No 1221/2009, the accreditation or licensing body shall inform the environmental verifier hereof prior to the beginning of the verification or validation activities as described in Article 25 of Regulation (EC) No 1221/2009. If possible, such information shall be given two weeks prior to the beginning of the verification or validation activities. At the same time, the accreditation or licensing body shall inform the environmental verifier of the scope and content of the supervision it intends to execute, and of the associated costs. 2.3. Where the accreditation or licensing body becomes aware that verification or validation activities are to be conducted, or already have been conducted, without notification, the accreditation or licensing body shall remind the environmental verifier about the requirements of Regulation (EC) No 1221/2009 regarding notification in the specific country (see point 2.1). Where the information mentioned in Article 24(1) of Regulation (EC) No 1221/2009 is not provided in due time or where the notification does not fulfil the notification requirements set out in that Article, point 3.1 of this guidance document shall apply. 2.4. Since the outcome of the notification could influence the verification and validation processes the accreditation or licensing body shall recommend to the verifier to communicate the notification outcome to its client. 3. Consequences of failure to comply with the notification procedure 3.1. Where the notification does not fulfil the notification requirements set out in Article 24(1) of Regulation (EC) No 1221/2009, the accreditation and licensing body shall follow the procedure set out in points 3.1.1 to 3.1.4. 3.1.1. If information with regard to accreditation or licence details, competences, time and place of the verification and validation, address and contact details of the organisation, knowledge of legal requirements relating to the environment and knowledge of the official language of the Member State where the verification or validation should take place, or, if appropriate, team composition is not provided, or is not provided on time, the environmental verifier shall be informed as soon as possible about the missing information and failure to respect the notification deadline. 3.1.2. If the accreditation or licensing body considers that the missing information does not preclude satisfactory supervision of the environmental verifier, the accreditation or licensing body shall consider the notification as satisfactory for the execution of the supervisory activities, and request the environmental verifier to provide the missing information at a later stage. The environmental verifier shall be informed of this decision in a timely manner and, prior to the verification or validation. 3.1.3. If the accreditation or licensing body considers that information that is essential to perform a satisfactory supervision of the verification or validation activity (for example, the time and place of the verification or validation activities, the address and contact details of the organisation, the accreditation or licence details of the environmental verifier, team composition or team competences, in particular knowledge of legal requirements and knowledge of the official language of the Member State where the verification or validation should take place) has not been received, the accreditation or licensing body shall inform the environmental verifier that it considers the notification as unsatisfactory, that a satisfactory supervision is therefore not possible and that if the verification or validation take place before complementing the missing information it will recommend the competent body not to register the organisation. 3.1.4. When the accreditation or licensing body decides to recommend the competent body not to register the organisation this shall be communicated to the environmental verifier, to the accreditation or licensing body that has granted the accreditation or licence, to the organisation, where possible, and to the competent body.